DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 12-14, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-101610636B1 (hereafter KR ‘636) in view of Oishi (JP 2001-079662A) and Isshiki (EP-04127985A).
With respect to claim 1, KR ‘636 teaches a system comprising: a plurality of tube rollers (510, 810) upon which a tubular section (1) is supportable as the tubular section rotates in a rotation direction (figures; and translation provided by the applicant).
KR ‘636 does not teach a fitting unit including a locating roller and a pusher roller spaced relative to one another to define therebetween a pinch through which a flange is rotatable in the rotation direction; a sensing unit including one or more sensors positioned relative to the pinch 
However, Oishi teaches a fitting unit (8, 9, 10) including a locating roller and a pusher roller spaced relative to one another to define therebetween a pinch through which a flange is rotatable in the rotation direction (figures; and machine translation provided by the applicant); to move the locating roller to adjust the radial offset between the flange and the tubular section moving in the rotation direction (figures; and machine translation provided by the applicant).
While, Isshiki teaches a sensing unit including one or more sensors positioned relative to the pinch to detect a radial offset of the flange and the tubular section moving in the rotation direction (figures; and machine translation provided by the applicant); and a controller in communication with the sensing unit and the fitting unit, the controller configured to receive one or more signals indicative of the radial offset, to compare the one or more signals indicative of the radial offset to a target value, and, based at least in part on the comparison, to move the locating roller to adjust the radial offset between the flange and the tubular section moving in the rotation direction (figures; and machine translation provided by the applicant).
At the time the claimed invention was filed it would have been obvious to one of ordinary skill in the art to utilize the vertical adjustment means of Oishi and the controller of Isshiki in the apparatus of KR ‘636 in order to automatically align the tube and the flange in the proper location for welding.  Note that the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).

With respect to claim 3, KR ‘636 teaches wherein the first set of the tube rollers and the second set of the tube rollers are actuatable to move relative to one another (figures; and translation provided by the applicant). 
With respect to claim 4, KR ‘636 teaches wherein the first set of the tube rollers and the second set of the tube rollers are actuatable to move relative to one another as the tubular section moves in the rotation direction (figures; and translation provided by the applicant).
With respect to claim 7, KR ‘636 teaches wherein at least one of the tube rollers of the plurality of the tube rollers is passive (paragraphs 32-35). 
With respect to claim 8, Oishi teaches wherein the fitting unit includes a first actuator (12) mechanically coupled to the locating roller and the pusher roller defining the pinch, and the controller is configured to actuate the first actuator to move the pinch to adjust the radial offset between the flange and the tubular section moving in the rotation direction (figures; and machine translation provided by the applicant). 
With respect to claim 9, Oishi teaches wherein the locating roller defines a channel (36) engageable with the flange to restrict axial movement of the flange as the flange rotates through the pinch in the rotation direction (figures; and machine translation provided by the applicant).
With respect to claim 12, Oishi teaches a joining unit (welding torch 34) positioned relative to the pinch to join a point of the flange to the tubular section following movement of the point of the flange through the pinch in the rotation direction (figures; and machine translation provided by the applicant).

With respect to claim 14, Isshiki teaches wherein the sensing unit is fixed relative to the joining unit such that the one or more sensors measure the radial offset at a fixed location relative to the joining unit (figure 1).
With respect to claim 16, Isshiki teaches wherein each of the one or more sensors is positionable in contact with one or more of the flange or the tubular section moving in the rotation direction (figure 1).
With respect to claim 17, KR ‘636 teaches wherein the locating roller is movable in an axial direction relative to the tubular section engaged by the plurality of tube rollers (figures; and machine translation provided by the applicant).
With respect to claim 20, Isshiki teaches wherein the one or more signals indicative of the radial offset include a user input (broadest reasonable interpretation) (figures; and the machine translation provided by the applicant).  Note that the degree of misalignment is intrinsically established by a user/worker input). 

Allowable Subject Matter
Claims 5-6, 10-11, 15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735